United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TROOP SUPPORT AGENCY, Fort Sill, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1515
Issued: November 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 23, 2012 appellant filed a timely appeal from the April 27, 2012 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP).1 The most recent merit
review in this case was the Board’s February 11, 2006 decision affirming OWCP’s denial of
appellant’s recurrence claim. Pursuant to the Federal Employees’ Compensation Act2 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this
case.3
1

The Board notes that appellant submitted additional evidence on appeal. The Board’s jurisdiction is limited to
reviewing the evidence that was before OWCP at the time of its final decision. Therefore, this additional evidence
cannot be considered by the Board. 20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C.
Campbell, 5 ECAB 35, 36 n.2 (1952).
2
3

5 U.S.C. § 8101 et seq.

For OWCP decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal
of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3 (2008).

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that the request was untimely and failed to establish
clear evidence of error.
FACTUAL HISTORY
On April 28, 1978 appellant filed a traumatic injury claim alleging that on April 26, 1978
he sustained injuries to his head and shoulder in the performance of duty. He was struck in the
head by a metal door while bailing cardboard. Appellant stopped work on the date of injury and
returned to full duty on April 27, 1978. OWCP accepted his claim for contusion of the left
shoulder and scalp hematoma. On March 3, 1980 appellant filed a claim for recurrence of
disability.
This case has previously been before the Board. In a December 11, 2006 decision, the
Board affirmed OWCP’s August 10, 2005 decision, finding that appellant failed to establish that
he sustained a recurrence of disability in March 1980 that was causally related to his accepted
April 26, 1978 employment injury.4 By decision dated February 20, 2009, the Board affirmed
OWCP’s July 15, 2008 decision denying appellant’s request for reconsideration on the grounds
that it was untimely and failed to establish clear evidence of error.5 By decision dated
February 16, 2011, the Board affirmed OWCP’s August 13, 2009 decision denying appellant’s
request for reconsideration on the grounds that it was untimely and failed to establish clear
evidence of error.6 The facts and the law contained in the Board’s prior decisions are
incorporated herein by reference.
On January 19, 2012 appellant again requested reconsideration, contending that he timely
filed all forms, including requests for reconsideration. In support of his request, he submitted
three personal statements and copies of documents dated June 23, 1987 through May 10, 2005,
which were previously received and considered by OWCP. In his June 15, 2011 statement,
appellant contended that OWCP erred by withholding evidence. In a November 10, 2011 letter,
he alleged that he had been physically and mentally abused because no one cared about his pain
and suffering. Appellant also expressed his belief that he had been the subject of racial
discrimination. On January 19, 2012 he stated that he had been making timely appeals since
1980, but has been given the runaround.

4

Docket No. 06-1337 (issued December 11, 2006). By order dated June 15, 2007, the Board denied appellant’s
petition for reconsideration. Docket No. 06-1337 (issued June 15, 2007). In an order dated April 16, 2008, the
Board dismissed appellant’s appeal of the December 11, 2006 decision on the grounds that he did not have the right
to appeal from the final decision of the Board. Docket No. 07-2155 (issued April 16, 2008).
5

Docket No. 09-47 (issued February 20, 2009).

6

Docket No. 10-634 (issued February 16, 2011). In its February 16, 2011 decision, the Board also affirmed
OWCP’s June 26, 2009 merit decision denying appellant’s recurrence claim in File No. xxxxxx397 and the
August 14, 2009 nonmerit decision denying merit review in that case.

2

By decision dated April 27, 2012, OWCP denied appellant’s request for reconsideration
on the grounds that it was untimely and failed to establish clear evidence of error.
LEGAL PRECEDENT
FECA provides that the Secretary of Labor may review an award for or against payment
of compensation at any time on her own motion or on application.7 OWCP, through its
regulations, has imposed limitations on the exercise of its discretionary authority under section
8128(a). To be entitled to a merit review of an OWCP decision denying or terminating a benefit,
a claimant must file his or her application for review within one year of the date of that decision.8
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted to OWCP under section 8128(a) of FECA.9
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, it must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.10 OWCP regulations and procedure provide that the it will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.12 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.14 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.15 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.16 The Board
makes an independent determination of whether a claimant has submitted clear evidence of error
7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.607(a).

9

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

10

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

11

Id. at § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3d
(January 2004).
12

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

13

See Leona N. Travis, 43 ECAB 227, 240 (1991).

14

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

15

See M.L., Docket No. 09-956 (issued April 15, 2010). See Leona N. Travis, supra note 13.

16

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

on the part of OWCP such that it abused its discretion in denying merit review in the face of such
evidence.17
ANALYSIS
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that it was untimely and failed to establish clear
evidence of error.
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.18 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.19 As appellant’s January 19, 2012
request for reconsideration was submitted more than one year after the date of the last merit
decision of record on February 11, 2006, it was untimely. Consequently, he must demonstrate
that OWCP committed error in denying his claim.20
Appellant submitted three personal statements in which he alleged that OWCP had
withheld evidence; he had been physically and mentally abused; he had been the subject of racial
discrimination; and he had been making timely appeals since 1980, but had been given the
runaround. These statements do not establish error on the part of OWCP. Rather, they merely
repeat arguments considered previously, without offering any supporting evidence. Therefore,
his contentions are insufficient to raise a substantial question concerning the correctness of
OWCP’s decision.
Appellant also submitted copies of documents dated June 23, 1987 through
May 10, 2005. As these documents were previously received in the case record, they are
cumulative and duplicative in nature21 and do not establish error on the part of OWCP.
The Board finds that the evidence submitted by appellant in support of his untimely
request for reconsideration does not constitute positive, precise and explicit evidence, which
manifests on its face that OWCP committed an error. Therefore, he failed to meet his burden of
proof to show clear evidence of error on the part of OWCP.
On appeal, appellant contends that he submitted sufficient evidence to establish his claim
in a timely manner.

17

Pete F. Dorso, 52 ECAB 424 (2001).

18

20 C.F.R. § 10.607(a).

19

Robert F. Stone, 57 ECAB 292 (2005).

20

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

21

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s claim for
reconsideration of the merits on the grounds that the request was untimely and failed to establish
clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 27, 2012 is affirmed.
Issued: November 2, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

